Citation Nr: 1645798	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-40 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for asthma, to include as due to exposure to mustard gas and Lewisite during military service.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A hearing was held in July 2016, by means of video conferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffers from asthma as a result full-body exposure to mustard gas and Lewisite during military service.  Specifically, he has stated that during basic training at Sheppard Air Force Base in Texas, he and other soldiers in his squad were marched to a field and told that gasses were going to be detonated in their midst and to don their gas masks when they "smell begonias."  The Veteran further stated that his gas mask was defective and was replaced three weeks later by the Quartermaster Corps, but that his exposure to the gas resulted in blistering to his face and hands for 3-4 weeks and terrible burning of his eyes.  He testified at the July 2016 Board hearing that these symptoms abated after 3-4 weeks, but that he then began having severe breathing problems which continued to the present.  The Veteran further stated that he was told that the gasses used in this testing were mustard gas and Lewisite, and that readiness testing was needed because the United States had tons of these chemicals left over and there was worry that the Nazis might use these chemical weapons.  Finally, the Veteran stated that he was warned not to discuss the experiment with anyone and no records were going to be kept.

The Veteran's VA treatment records from the Las Vegas VA Medical Center demonstrate that he has been diagnosed with asthma.  Asthma is among the disabilities for which service-connection may be granted on a presumptive basis for veterans who experience full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service.  38 C.F.R. § 3.316(a)(2) (2016).  

In developing the Veteran's claim, it was found that the his service personnel and service treatment records are "fire-related" (referring to a fire at the NPRC in 1973) and therefore unavailable.  When a veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Muskogee RO, tasked with processing appeals based on exposure to mustard gas or Lewisite received on or after January 19, 2005, conducted a search of the U.S. Department of Defense and VA Chemical Biological Warfare Exposure System, which found no results for the Veteran when entering his name and service number and name and beginning of his Social Security number in the search fields.  The RO then forwarded a request for confirmation of exposure to Mustard Agent and Lewisite to the Compensation Service, mustard gas manager, indicating that the Veteran had reported chamber and field testing of these chemicals while at Sheppard Air Force Base, Texas.  A response was received in October 2015 wherein it was stated that the Veteran's name was not found in the Chemical Biological Warfare Exposure System, and was not substantiated by the package submitted.  The executive summary notes the Veteran's presence during active service in Columbia, MO, Camp Polk, LA, and Ft. Knox, KY, and states that the U.S. Chemical and Biological Databases did not show Mustard-Lewisite testing at these sites during the time the Veteran was present.   

While the RO conducted the majority of the development called for under M21-1-Part IV, Subpart ii, Chapter 1, Section F, Topic 3 for claims involving exposure to mustard gas or Lewisite, the Board finds that the particular development called for with regard to a veteran not listed in the Chemical Biological Warfare Exposure System was not adequately completed.  Notably, although the Veteran has consistently reported that his exposure to mustard gas and Lewisite took place during field testing during his period of Basic Training at Sheppard Air Force Base between April 1943 and July 1943, the RO's request to the Compensation Service, mustard gas manager did not include the date (or range of dates) of the alleged exposure, the type of activity in which the Veteran was engaged at the time of the exposure (basic training), or details of the exposure including the Veteran's reported effects of the exposure on his body.  The response provided in October 2015 further does not include mention of Sheppard Air Force Base, let alone whether it was known to be a site where mustard gas and/or Lewisite testing was performed during the period the Veteran was reportedly present for basic training.

On remand, the AOJ should take action to confirm the Veteran's presence at Sheppard Air Force Base for basic training, reported by the Veteran as between April and July 1943.  Thereafter, complete information required by M21-1-Part IV, Subpart ii, Chapter 1, Section F, Topic 3, Block e should be forwarded to Compensation Service's mustard gas manager to be forwarded to the Deployment Health Directorate for a determination regarding the Veteran's asserted exposure to mustard gas and Lewisite.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate source to confirm the Veteran's assertion that his active service included basic training at Sheppard Air Force Base, Texas, from April 1943 and July 1943.

2.  Thereafter, contact the Compensation Service mustard gas manager and provide him/her with the information called for in M21-1-Part IV, Subpart ii, Chapter 1, Section F, Topic 3, Blocks d and e, including a detailed recounting of the Veteran's reported field exposure at Sheppard Air Force Base during basic training as well as the effects of exposure described by the Veteran in his written lay statements and at the Board hearing.

The response received should indicate that such information was forwarded to the Deployment Health Directorate for a determination regarding the Veteran's alleged exposure at Sheppard Air Force Base, Texas.

3.  After completing the aforementioned and ensuring the directives have been conducted and completed in full, conduct any further development found necessary in light of the expanded record, then readjudicate the Veteran's claim for service connection for asthma, to include as due to alleged exposure to mustard gas and Lewisite.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






